Daniel, J.
delivered the opinion of the Court.
The Court is satisfied by the pleadings and proofs in the cause, that the bond of sixteen hundred dollars, in the bill and proceedings mentioned, had been reduced prior to the 1st September 1840, by payments, to about the sum of seven hundred dollars; that on the day last mentioned, a new bond (whether executed by James Lenow or Joseph Lenow does not distinctly appear,) for the said balance of seven hundred dollars was delivered by the said Joseph to the appellee Jacob Le-now, and accepted by the latter in satisfaction and discharge of the said balance, and that the said bond of sixteen hundred dollars was thereupon surrendered by the said Jacob to the said Joseph; and that thereafter and prior to the institution of this suit the said bond of seven hundred dollars was fully satisfied, by payments *352made by the said James and Joseph. The Court is therefore of opinion, that the Circuit court erred in adopting the special statement of the commissioner as the basis of its decree, and in rendering a decree against appenants for the balance reported in said statement j and in ordering a sale of the property attached; and that it ought instead thereof, to have confirmed the original report of the commissioner, and dismissed the bill. The Court is also further of opinion, that notwithstanding James Lenow was regularly proceeded against as an absent defendant, and therefore, according to the decisions of this Court in the cases of Platt v. Howland, 10 Leigh 507, and of Barbee v. Pannill, 6 Gratt. 442, had no right to appeal to this Court on account of any error in the decree against him; yet that as Joseph Lenow filed his answer under the permission of the Court, and thus entitled himself to the privileges of a home defendant; and succeeded, in the opinion of this Court, as above indicated, in proving a defence which was in no respect personal, but established the satisfaction and discharge of the joint obligation on which the suit was founded, the appeal of the said Joseph necessarily brings under review the propriety of the whole decree, and devolves upon this Court the duty of correcting and reversing it, in favour as well of the said James as of the said Joseph. The Court is therefore of opinion to reverse the whole decree with costs to the appellant Joseph Lenow. And this Court proceeding to render such decree as the Circuit court ought to have rendered, doth confirm the original report of the commissioner, and dismiss the bill with costs to the said Joseph Lenow.
Decree reversed.